Citation Nr: 1011783	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a respiratory 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to service connection for heart disease.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1992 
and from December 2003 to March 2005.  The Veteran also had a 
period of Reserve service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefits sought 
on appeal.  

As the Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally, the claim for PTSD has been 
recharacterized as it appears on the cover page of the 
instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
Board has also recharacterized other issues on appeal in 
order to afford the Veteran the broadest scope of review.

The claim for an acquired psychiatric disorder, including 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Left ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385 has not been shown by the competent medical evidence 
of record. 

3.  The Veteran has been diagnosed with a non-productive 
cough secondary to mild bronchitis which has not been shown 
to be related to the Veteran's active military service.

4.  The competent medical evidence of record does not contain 
any currently diagnosed right knee condition.

5.  Internal derangement of the left knee with likely 
degenerative meniscal disease was not incurred during the 
Veteran's active military service nor did it manifest in the   
year following discharge from said service.

6.  A skin rash was not incurred during the Veteran's period 
of active military service.

7.  Heart disease, variously diagnosed as atherosclerotic 
heart disease and coronary artery disease, was not incurred 
during the Veteran's active military service nor did it 
manifest in the year following discharge from said service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2009).


2.  The criteria for the establishment of service connection 
for a respiratory condition have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  The criteria for the establishment of service connection 
for a right knee condition have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

4.  The criteria for the establishment of service connection 
for a left knee condition have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

5.  The criteria for the establishment of service connection 
for a skin rash have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  The criteria for the establishment of service connection 
for heart disease have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.  Service Connection Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis, 
cardiovascular-renal disease, and/or sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).



II. Analysis

1.  Left Hearing Loss

The Veteran essentially contends that he is entitled to 
service connection for left ear hearing loss.  Specifically, 
he asserts that hearing loss is the result of loud noise from 
performing duties as a diesel mechanic in service.  

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.

As discussed below, hearing loss disability was not noted 
during service.  Post-service, the weight of the competent 
medical evidence is against a finding that the Veteran has 
left ear hearing loss disability.   

The Veteran may well have been exposed to a loud noise during 
service while working on diesel trucks; however, his service 
treatments records are devoid of a diagnosis of left ear 
hearing loss.  Upon enlistment examination in January 1979, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
10

A September 1984 entry noted the Veteran had mild high 
frequency loss bilaterally; however, routine audiograms 
conducted in September 1984, October 1986, December 1988, and 
January 1992 were normal despite noting noise exposure in his 
duties.  In March 1992, the Veteran presented with subjective 
complaints of left ear hearing loss, but the provider found 
the Veteran was congested.  Additionally, the left ear was 
cleared of blockage.  A diagnosis of hearing loss was not 
rendered.  The January 1992 separation examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
10

A February 2002 audiogram indicated the Veteran had 
asymmetric high frequency hearing loss, notably the right.  
Steady and impulse noise exposure was not entered.  Pure tone 
thresholds of the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
20
30

 A June 2002 audiogram showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
15
15

 In a January 2005 post-deployment questionnaire, the Veteran 
reported deceased hearing and exposure to loud and vibratory 
noises.  A February 2005 report of medical examination was 
negative for a diagnosis of left ear hearing loss.

Post-service, VA outpatient treatment records dated in 2006 
were negative for complaints or diagnosis of left hearing 
loss.  Upon VA examination in April 2007, the Veteran 
complained of difficulty understanding what people were 
saying.  He reported noise exposure from diesel trucks, 
though indicating that he used hearing protection when 
needed.  He informed the examiner that he had some 
recreational noise exposure from hunting, snowmobiling, and 
riding a dirt bike.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
20
30
  
In short, hearing loss disability was not shown in the left 
ear during service nor has it been shown subsequent to his 
discharge.  38 C.F.R. §§  3.307, 3.309, 3.385.  The Board is 
cognizant that the Veteran maintains that he has had left ear 
hearing problems since service, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the Veteran's 
account in light of the evidence that a left ear hearing 
disability has not been shown.  

Though the Veteran contends that he has a left ear hearing 
disability that is related to his military service, there is 
simply no medical evidence on file supporting the Veteran's 
assertion, and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion as only 
those medically trained are competent to diagnose a condition 
and identify likely etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

2.  Respiratory Condition

The Veteran essentially contends that he is entitled to 
service connection for a respiratory condition.  He has not 
set forth a specific incidence of service incurrence and 
instead informed VA medical personnel that he had a tendency 
to develop upper respiratory infections.  

At the outset, the Board notes that it appears the Veteran 
served in the Persian Gulf during his first period of 
military service (January 1991 to March 1991).  Additionally, 
his service personnel records show that he served in Iraq 
from December 2003 to February  2005.  In November 2006, the 
RO sent the Veteran a letter asking him whether he was basing 
his claims on Persian Gulf War service and if so, an 
information sheet entitled "Submitting Evidence for Claims 
about Gulf War Undiagnosed Illnesses" was included.  The 
Veteran did not respond to this aspect of the letter.  
Moreover, he has not informed any treatment provider that his 
respiratory claim is based on such service.  Thus, the Board 
finds that he is not basing his claim on this theory of 
entitlement.  Even assuming he were for the sake of argument, 
the evidence of record shows that he has been diagnosed with 
a non-productive cough secondary to mild bronchitis, which is 
a diagnosed disability.  Therefore, compensation for certain 
disabilities due to an undiagnosed illness, including signs 
or symptoms involving the respiratory system, would be 
precluded.  38 C.F.R. § 3.317. 

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.  In this 
regard, the Veteran's service treatment records show the 
Veteran complained of respiratory problems in August 1982.  
He reported chest congestion for the past 24 hours.  A 
respiratory condition was not diagnosed, instead the provider 
wanted to rule out dehydration.  Multiple entries indicated 
the Veteran smoked a pack and half of cigarettes since 1979, 
to include an October 1986 entry.  The January 1992 
separation examination from the first period of service was 
negative.  

An April 1992 chest x-ray was negative for a respiratory 
condition.  A January 1994 examination was also negative and 
again noted cigarette use.  In a June 2002 report of medical 
history, the Veteran denied any shortness of breath or 
chronic cough.  Medical evaluations in March 2003 and  
November 2003 were also devoid of a respiratory condition.  
In a January 2005 post-deployment survey, the Veteran while 
indicating he had some environmental exposure concerns, 
denied chronic cough.  A February 2005 medical assessment was 
negative for a respiratory condition.

The mere fact that the Veteran was treated for respiratory  
problems without a resulting diagnosis in 1982 is not enough 
to establish that the Veteran sustained a chronic respiratory 
condition during his active duty service.  38 C.F.R. § 
3.303(b).  Post-service, the Veteran has not sought treatment 
for a respiratory condition.  An evaluation by the Catholic 
Medical Center dated in September 2006 revealed the Veteran's 
lungs were clear with only mild expiratory wheezes.  The same 
entry noted the Veteran was a pack per day cigarette smoker 
for greater than 20 years.  VA treatment records dated in 
2007 simply noted the Veteran had acute tonsillitis.  

Upon VA examination in April 2007, the Veteran reported a 
tendency to develop upper respiratory infections.  He 
informed the provider that he smoked up until 2006 when he 
quit.  He complained of a chronic, non-productive cough.  The 
examiner noted the Veteran did not cough during the 
examination and the lungs were clear with normal breath 
sounds bilaterally.  There were no rales noted.  The Veteran 
was diagnosed with a non-productive cough secondary to mild 
bronchitis in a former smoker.

In short, a respiratory condition was not shown during 
service and mild bronchitis has been attributed to a past 
history of smoking.  38 C.F.R. §  3.303.  The Board is 
cognizant that the Veteran maintains that he has a tendency 
towards upper respiratory infections since service, and that 
the Veteran is competent to report his symptoms.  Layno, 
supra.  The Board can not give great weight and credibility 
to the Veteran's account in light of the lack of medical 
evidence of a respiratory condition in service or treatment 
for recurrent respiratory infections as claimed.  See Rucker, 
10 Vet. App. at 74.  
  
Though the Veteran contends that he has a respiratory 
condition that is related to his military service, there is 
simply no medical evidence on file supporting the Veteran's 
assertion, and his statements do not constitute competent 
evidence of a medical nexus opinion.  See Espiritu, 2 Vet. 
App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57 .   

3.  Bilateral Knee Condition

The Veteran essentially contends that he is entitled to 
service connection for a bilateral knee condition.  
Specifically, he asserts that it is the result of knee 
discomfort experienced while on active duty service.  

At the outset, as delineated in greater detail above, the 
Board notes the Veteran has not based his claims on Persian 
Gulf War service.  Having carefully considered the Veteran's 
claims in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claims and that the appeals as to these issues 
will be denied.  

In this regard, service treatment records show the Veteran 
complained of bilateral knee pain in July 1979 from marching 
and physical exercise.  He denied any prior knee injury.  
There was no swelling or redness.  In September 1979, the 
Veteran again reported bilateral knee pain of eight weeks 
duration.  He indicated he hurt himself on the obstacle 
course.  He was diagnosed with strain and given an ACE wrap.  
There were no further complaints in service.  The January 
1992 separation examination was negative for a knee 
condition.  Medical evaluations in June 2002, March 2003, 
November 2003, and February 2005 were also negative. 

The mere fact that the Veteran was treated for knee pain and 
strain in 1979 is not enough to establish that the Veteran 
sustained a chronic bilateral knee condition during his 
active duty service.  38 C.F.R. § 3.303(b).  Post-service, 
the Veteran has not sought treatment for a knee condition, 
though he did report knee pain in an October 2006 primary 
care visit.  A knee condition was not diagnosed.

Upon VA examination in April 2007, the Veteran informed the 
examiner that he experienced some knee discomfort, primarily 
in the left knee, on two occasions in service.  The Veteran 
denied any significant  crepitus or give-way sensation.  He 
denied any treatment for a knee condition.  He indicated 
there was left knee discomfort with strenuous exercise.  The 
Veteran denied pain in the right knee.  He also denied the 
use of assistive devices.  Physical examination of knees 
revealed no effusion.  There was no crepitus or discomfort 
with rotation in the right knee.  There was some minimal 
crepitation and discomfort in the left.  Ligaments were 
intact and stable.  A right knee condition was not diagnosed.  
The examiner felt the Veteran had internal derangement of the 
left knee, most likely degenerative meniscal disease.  There 
was no indication this was related to the Veteran's period of 
military service.   

In short, a chronic bilateral knee condition was not shown 
during service.  38 C.F.R. § 3.303.  Degenerative meniscal 
disease, even assuming it is arthritis and is verified by x-
ray evidence, is outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.  Looking at documented 
diagnoses in the claims file, there is a 28-year evidentiary 
gap in this case between the diagnosis of knee strain in 1979 
and the earliest indication of internal derangement and 
suspected degenerative meniscal disease of the left knee in 
2007.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

This absence of evidence constitutes negative evidence 
against the claim because it tends to disprove a continuity 
of symptomatology showing that a chronic left knee condition 
was the result of an incident of military service 28 years 
earlier.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claim for a 
right knee condition.  38 C.F.R. § 3.303.

The Board is cognizant that the Veteran maintains that he has 
had knee problems since service, and that the Veteran is 
competent to report his symptoms.  Layno, supra.   The Board 
can not afford great weight and credibility to the Veteran's 
account given the lack of medical evidence of continued 
treatment for the knees since his discharge from service.  
See Rucker, 10 Vet. App. at 74.  
  
Though the Veteran contends that he has a bilateral knee 
condition that is related to his military service, there is 
simply no medical evidence on file supporting the Veteran's 
assertion, and his statements do not constitute competent 
evidence of a medical nexus opinion.  See Espiritu, 2 Vet. 
App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

4.  Skin Rash

The Veteran essentially contends that he is entitled to 
service connection for a skin rash.  He has not set forth any 
specific incident of service incurrence.

At the outset, as delineated in greater detail above, the 
Board notes the Veteran has not based his claim on Persian 
Gulf War service.  Having carefully considered the Veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and that the appeal as to this issue will 
be denied.  

In this regard, service treatment records are wholly devoid 
of complaints, treatment, or diagnoses of a skin condition.  
Post-service, the Veteran has not sought treatment for a skin 
rash, other than a notation in VA outpatient treatment 
records dated in October 2006 that he had a micropapular skin 
rash on various parts of his body.  An etiology opinion was 
not provided.

Upon VA examination in April 2007, the Veteran simply 
indicated he developed a rash on both sides of his lower 
back, pelvis, thighs, and left upper scapula.  The rash was 
described as micropapular which did not weep, but causing 
some itching.  The symptoms were said to be greater in the 
summertime if he perspired.  Physical examination revealed a 
rash on the right and left lower flanks at the top of the 
pelvic bulge bilaterally.  There was also a rash in the left 
scapular region and a minor rash on the proximal lateral 
thighs.  There was no indication this was related to the 
Veteran's active military service. 

Presumably, the Veteran maintains that he has had skin 
problems since service, though he has not clearly set this 
forth, and that he is competent to report his symptoms.  
Layno, supra.  The Board can not afford great weight and 
credibility to such an account given the lack of medical 
evidence of a skin rash in service and no competent medical 
evidence showing that the micropapular rash is related to an 
incident of military service.  38 C.F.R. §  3.303; see 
Rucker, 10 Vet. App. at 74.  
  
Though the Veteran contends that he has a skin rash that is 
related to his military service, there is simply no medical 
evidence on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.   

5.  Heart Disease

The Veteran essentially contends that he is entitled to 
service connection for heart disease.  He has not set forth 
any specific incident of service incurrence.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.  

In this regard, service treatment records are wholly devoid 
of complaints, treatment, or diagnoses of heart disease, 
including hypertension.  Post-service, the Veteran was 
diagnosed with single vessel coronary artery disease (CAD) in 
September 2006, which is outside the one-year presumptive 
period for cardiovascular-renal disease.  38 C.F.R. §§ 3.307, 
3.309.  Records from Catholic Medical Center show the Veteran 
had no prior cardiac history.  The providers did note the 
Veteran had over a 20 year history of smoking one pack per 
day of cigarettes, as well as a family history of CAD (his 
father).  The Veteran underwent cardiac catherization and two 
stents were placed as result of findings of tubular stenosis.  
VA outpatient treatment records dated in 2006 indicate the 
Veteran reported a myocardial infarction in September 2006.  
The Veteran also denied any known cardiac history in 
September 2006.  

Upon VA examination in April 2007, the Veteran indicated that 
he was deemed to have a heart attack in 2006 after suffering 
from chest pain.  He indicated that he underwent 
catheterization and stenting.  The Veteran reported episodes 
prior to the heart attack, which he thought were indigestion 
or heartburn; however, the Board would note this is not 
objectively demonstrate elsewhere in the record.  He stated 
he was unclear whether these were early symptoms of CAD.  
Blood pressure on examination was 125/80 on three separate 
trials.  The examiner noted a diagnosis of atherosclerotic 
heart disease with CAD.  There was no indication this was 
related to the Veteran's active military service.    

Presumably, the Veteran maintains that he has had heart 
problems since service, though he has not clearly set this 
forth, and that he is competent to report his symptoms.  
Layno, supra.   The Board can not afford great weight and 
credibility to such an account given the lack of medical 
evidence of heart disease  (including hypertension) in 
service, the unsubstantiated reports of heartburn noted 
above, and no competent medical evidence showing that the CAD 
is related to the Veteran's military service.  38 C.F.R. 
§  3.303; see Rucker, 10 Vet. App. at 74.  Moreover, there is 
some suggestion in the record that CAD was related to tobacco 
abuse and a family history of heart disease.
  
Though the Veteran contends that he has heart disease that is 
related to his military service, there is simply no medical 
evidence on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57 .   

III.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  


VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in November 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service VA and private medical records, and reports of VA 
examination.  The Veteran has not identified any other 
evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a respiratory condition 
is denied.

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for heart disease is 
denied.


REMAND

The Veteran has also filed a claim of entitlement to service 
connection for PTSD.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

Establishing service connection for PTSD requires the 
following:  (1) medical evidence showing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the 
result of traumatic events that occurred while he was on 
active duty service, to include the following: witnessing 
troops being killed and wounded; "doing up" equipment after 
soldiers were killed by improvised explosive devices (IED); 
passing and smelling burned bodies; dealing with gunfire; 
clearing mine fields; and collecting abandoned enemy 
equipment.

The stressors delineated above were compiled from reports to 
VA treatment providers.  In the Veteran's stressor statement 
he simply indicated that he was awarded the Bronze Star Medal 
for service between 1989 and 1991 in the Echo Company, 123 
Spt. Bn.  He additionally indicated that while stationed with  
323rd Maintenance Company Division between December 2003 and 
February 2005, soldiers were killed from IEDs and he was 
responsible for "doing up armor of equipment" after the 
incidents occurred.   VA outpatient treatment records and the 
April 2007 report of VA examination contain diagnoses of PTSD 
based on the reported military stressors. 

To date the Veteran's stressors remain unverified.  Upon 
Remand, a formal request should be made to the United States 
Army and Joint Services Records Research Center (JSRRC) to 
assist in verifying the reported in-service stressors.  38 
U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

Finally, even assuming a stressor is verified by JSRRC, there 
is some question (as discussed above) as to whether there is 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)), and as to the 
sufficiency of the stressor upon which a PTSD diagnosis can 
be based.  Therefore, if a reported stressor is verified, the 
Veteran should be afforded an additional VA examination and 
the examiner should be asked whether the Veteran has an 
acquired psychiatric disability, including PTSD, due to a 
verified stressor.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA medical 
records pertinent to the issue.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  


2.  The Veteran should be provided 
another opportunity to itemize and 
provide specific information regarding 
the stressor events  he alleges occurred 
in service:  witnessing troops being 
killed and wounded; "doing up" 
equipment after soldiers were killed by 
improvised explosive devices; passing and 
smelling burned bodies; dealing with 
gunfire; clearing mine fields; collecting 
abandoned enemy equipment; and receiving 
the Bronze Star Medal for service between 
1989 and 1991 in the Echo Company, 123 
Spt. Bn.  He should be asked to identify 
specific dates (within a 60 day period), 
locations and any additional unit numbers 
to which he may have been assigned.  

3.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the Veteran's 
alleged service stressor (or stressors).  
This summary must be prepared regardless 
whether the Veteran provides an 
additional statement, as requested above.  
This summary and a copy of the Veteran's 
DD 214 and other service personnel 
records should be sent to the JSRRC with 
a request for any verifying evidence.  

4.  Thereafter, the Veteran should 
undergo an additional VA psychiatric 
examination to clarify whether he has an 
acquired psychiatric disorder, including 
PTSD, related to a documented stressor 
during service or any other incident of 
military service.  The AMC/RO must 
specify for the psychiatrist the stressor 
or stressors which it has determined that 
the Veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the Veteran has PTSD.


All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in- 
service stressor(s) supporting the 
diagnosis.  If an acquired psychiatric 
disorder other than PTSD is diagnosed, 
the examiner should state whether it is 
at least as likely as not related to the 
Veteran's active military service.  
Adequate reasons and bases for any 
opinion rendered must be provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on appeal 
remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


